Title: To George Washington from William Milnor, 3 August 1789
From: Milnor, William
To: Washington, George



Honorable Sir
Philada Augst 3d 1789

No Period of my life was ever so feelingly Interesting to me as the present, Mr Delany has the sole Appointmt and such numbers of pititions are preparing agains[t] his Commission Arives, as makes me dread the Consequence of being Neglegted by him after so long a Strugle to extricate myself from Indigence, I Spoke to him about the weighing Buisness & several Gentlen likewise spake for me, as we understood he intended to Appoint Mr Pryor Gauger, his Answer to me was Such as I Expected, that he Could not promise Anything ’till he himself was appointed; for Gauging or Weighing I am equal in Abilities to Any that will offer themselves & if I should succeed I do most sincerely promise that No exertions shall be wanting in the performance of my Duty, if I should be left out now, I most Humbly pray that your Excelleny will please to remember me when any thing offers that you may think me fitt for, And by Industry & Attention to Buisness I will endeavor in some Measure to Attone for the trouble I give you, I beg pardon for the liberty I take, & beg leave, with due Submission & respect to Conclude Your Excellency’s Most Obt Hume Sert

William Milnor

